FILED
                             NOT FOR PUBLICATION                              JUL 19 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAJINDER SINGH,                                   No. 07-71753

               Petitioner,                        Agency No. A095-600-248

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Rajinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s adverse credibility determination, Tekle v. Mukasey, 533 F.3d 1044, 1051

(9th Cir. 2008), and we deny the petition for review.

      Even if he had timely filed his asylum application, substantial evidence

supports the agency’s adverse credibility determination because Singh omitted

from his asylum application that police electrocuted him during his first arrest, see

Husyev v. Mukasey, 528 F.3d 1172, 1181-83 (9th Cir. 2008), and did not mention

the electrocution or the use of a roller on his legs at his asylum interview, but

instead testified that he was held in solitary confinement and deprived of food and

water, see Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004) (omissions and

inconsistencies that go to the heart of petitioner’s claim support an adverse

credibility finding). Singh also failed to provide reasonable explanations for the

inconsistencies and omissions. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007) (adverse credibility finding supported where hearing revealed numerous

instances in which petitioner attempted to explain inconsistencies and IJ found

explanations insufficient). Further, because the agency had reason to question

Singh’s credibility, his failure to provide corroborating evidence undermines his

claim. See Sidhu v. INS, 220 F.3d 1085, 1090-92 (9th Cir. 2000). In the absence

of credible testimony, Singh failed to establish that he is eligible for asylum and


                                           2                                        07-71753
withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Finally, because Singh’s CAT claim is based on the same evidence the

agency found not credible, and he points to no other evidence showing it is more

likely than not he would be tortured if returned to India, his CAT claim fails. See

id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                          3                                     07-71753